Citation Nr: 1211390	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1963 to October 1964.  The Veteran died on February [redacted], 2009, with his claim for a TDIU pending on appeal before the Board of Veterans' Appeals (Board).  The Board dismissed the Veteran's claim in April 2009.  See Zevalkink v. Brown, 102 Fed. 3d 1236, 1243-44 (Fed. Cir. 1996) (holding that as a matter of law, appellants' claims do not survive their deaths).  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  In May 2009, the Appellant, who is the Veteran's surviving spouse, requested to be substituted for the Veteran pursuant to 38 U.S.C.A.             § 5121A.  The Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO) granted the Appellant's request for substitution in September 2010.  Accordingly, the Board will address the merits of the claim of entitlement to a TDIU with the Appellant as substituted party.

This case comes before the Board on appeal from a November 2007 rating decision of the VA RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Appellant if further action is required.


REMAND

The Board notes initially that unlike in an accrued benefits claim, in a substitution claim under 38 U.S.C.A. § 5121A, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  Accordingly, the Board has determined that further development of the record is required before the Appellant's claim for entitlement to a TDIU can be adjudicated. 

The claims file indicates that that Veteran received Social Security Administration (SSA) benefits beginning in June 1976 and continuing through the date of his death.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

Additionally, once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991)); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"). 

In the instant case, at the time of his death, the Veteran was service-connected for eczema, rated as 60 percent disabling as of September 21, 2007.  The Veteran last received an examination (with associated TDIU opinion) in November 2008.  The examiner opined that the Veteran's service-connected eczema would have at least a moderate degree of interference with his daily activities, including his ability to obtain and maintain gainful employment.  A November 2008 supplemental opinion stated that the Veteran's service-connected eczema would not have precluded him from obtaining or maintaining employment, but it would have limited the employment that the Veteran would have felt comfortable in maintaining.  The examiner provided the example that the Veteran might have felt such discomfort working in a food service position with an eruption of his eczema.  

With regard to the legal adequacy of this examination, the Board notes that the opinion was based on apparently incomplete evidence of record.  Specifically, the examiner did not have access to the Veteran's SSA records, which potentially contain evidence pertinent to the instant claim.  Additionally, upon its review of the evidence of record, the Board notes that a June 1973 note from a VA facility states that the Veteran had "inner granular dermatitis" and thus was "disabled to the entire extent of being unable to perform physical work."  The November 2008 examination did not address this 1973 opinion that "dermatitis" rendered the Veteran unable to work.  Accordingly, an additional opinion should be solicited regarding the Veteran's ability to obtain or maintain substantially gainful employment solely due to his service-connected eczema.  This additional opinion should fully address the evidence of record, including any additional SSA records.  The additional opinion should also address whether the June 1973 note that "inner granular dermatitis" prevented the Veteran from working was a reference to the impact of the Veteran's service-connected eczema on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Appellant and ask her to provide any additional evidence or argument pertaining to the issue on appeal.  The Appellant must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Appellant and her representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, the RO/AMC should forward the Veteran's claims folder to the same examiner who conducted the November 2008 examination, if possible, in order to assess whether the Veteran was unable to obtain or maintain substantially gainful employment solely due to his service-connected eczema disability.  If the examiner who conducted the November 2008 examination is unavailable, an opinion should be solicited from a similarly qualified clinician.

The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must provide an opinion as to whether the Veteran was unable to obtain or maintain substantially gainful employment due only to his service-connected eczema, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's contentions as to his ability to maintain employment, and explain the rationale for all opinions given.  The opinion should specifically address whether it is relevant that a June 1973 VA opinion indicated that "inner granular dermatitis" rendered the Veteran unable to work.

4.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Appellant's claim.  If action remains adverse to the Appellant, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


